        Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS



INFOGATION CORPORATION,

       Plaintiff,
                                           Civil Action No.: 6:20-cv-0366-ADA
v.

GOOGLE LLC,                                      Jury Trial Demanded

       Defendant.


     PLAINTIFF INFOGATION CORPORATION'S OPPOSITION TO DEFENDANT
        GOOGLE LLC'S MOTION TO TRANSFER UNDER 28 U.S.C. § 1404(a)
           Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 2 of 14




                                                TABLE OF CONTENTS
TABLE OF AUTHORITIES ....................................................................................................... ii
I.       INTRODUCTION............................................................................................................. 1
II.      FACTUAL BACKGROUND ........................................................................................... 1
         A. Party and Non-Party Witnesses are Not Primarily Located in California............ 1
         B. InfoGation's Prior Lawsuit in San Diego. ................................................................ 3
III.     LEGAL STANDARD ....................................................................................................... 4
IV.      ARGUMENT ..................................................................................................................... 5
         A. Private Interest Factors Weigh Against Transfer.................................................... 5
              1. The Relative Ease of Access to Sources of Proof Weighs Against Transfer. ... 5
              2. The Availability of Compulsory Process Weighs Against Transfer. ................ 6
              3. The Cost of Attendance for Willing Witnesses Is Neutral. ............................... 6
              4. Practical Problems Weigh Against Transfer. ..................................................... 7
         B. The Public Factors Weigh Against Transfer. ........................................................... 8
              1. The Administrative Difficulties Flowing from Court Congestion Weigh
                 Against Transfer. .................................................................................................. 8
              2. The Local Interest is Neutral. .............................................................................. 9
              3. The Familiarity of the Forum with the Law is Neutral. .................................... 9
              4. The Avoidance of Conflict of Laws is Neutral.................................................... 9
V.       CONCLUSION ................................................................................................................. 9




                                                                   i
             Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 3 of 14




                                                TABLE OF AUTHORITIES


Cases

Bandspeed, Inc. v. Acer, Inc.,
      No. 2:10-CV-215-TJW, 2011 WL 3648453 (E.D. Tex. Aug. 15, 2011) ............................ 7

Hammond Dev. Int’l, Inc. v. Google LLC,
     1:20-cv-00342-ADA, 2020 WL 3452987 (W.D. Tex. June 24, 2020) ........................... 4, 5

In re Volkswagen of Am., Inc.,
       545 F.3d 304 (5th Cir. 2008) .............................................................................................. 5

Nidec Motor Corp. v. Broad Ocean Motor LLC,
       No. 2:15-CV-443-JRG-RSP, 2016 WL 776986 (E.D. Tex. Feb. 29, 2016) ....................... 7

Parus Holdings Inc. v. LG Elecs. Inc.,
       No. 6:19-CV-00432-ADA, 2020 WL 4905809 (W.D. Tex. Aug. 20, 2020) .................. 6, 9


Statutes

28 U.S.C. § 1404(a) ........................................................................................................................ 5




                                                                      ii
         Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 4 of 14




I.     INTRODUCTION

       Defendant Google LLC ("Google") seeks to transfer this case to the Southern District of

California for the sole purpose of increasing the likelihood that a nonfinal, nonprecedential claim

construction ruling will apply in this case.        Accusing Plaintiff InfoGation Corporation

("InfoGation") of "forum-shopping," Google has submitted nearly four hundred pages of

documents in support of its motion, raising nothing but irrelevant facts. An accurate assessment

of the facts confirms that transfer is not appropriate because Google cannot show that the target

forum is clearly more convenient. Google's motion should be denied.

II.    FACTUAL BACKGROUND

       A.      Party and Non-Party Witnesses are Not Primarily Located in California.

       Google relies heavily on an inaccurate assessment of witness and evidence locations in

support of its motion. First, Google asserts that "[t]he Google employees most knowledgeable

about the accused features of Google Maps API relating to the creation, formatting, and use of

directions and routes in Directions API are based in Mountain View, California, and Seattle,

Washington." (ECF No. 30 at 2.) Google then asserts that "[n]o Google employees who work on

the accused features of the Google Maps API are based in Texas." (Id. at 3.) But as the case is in

its infancy and InfoGation's present infringement allegations are based on limited publicly-

available information, it is not yet clear which specific aspects of Google Maps API will be

relevant to this case, let alone which individuals will be the most knowledgeable about them.

Tellingly, Google has narrowly construed the relevant aspects of the accused system in order to

deny that any knowledgeable Google witness could possibly be located in Texas. But that

determination simply cannot be made at this stage of the case. In any case, none of the identified




                                                1
         Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 5 of 14




Google witnesses work or reside in Southern District of California and would presumably need to

fly to attend trial in either San Diego or in Waco.

        Google is also incorrect about InfoGation witnesses and third-party witnesses. While it is

true that InfoGation's CEO, Qing Kent Pu, resides in the San Diego area, Mr. Pu chose to file the

case here and will travel to this District for trial. Dr. Hui Henry Li, Mr. Pu's co-inventor on U.S.

Patent No. 6,292,743 ("the '743 Patent"), is, as Google admits, located in the Bay Area—not the

Southern District of California. Further, Dr. Li disaffiliated from InfoGation nearly ten years ago

and has had limited contact with InfoGation or Mr. Pu since then. Declaration of Qing Kent Pu

("Pu Decl.") ¶ 2. Dr. Li is thus unlikely to have discoverable information, let alone serve as a

necessary trial witness. However, if a trial witness, he too would presumably need to fly to attend

trial in either San Diego or Waco.

        Google is also incorrect about Dooyong Lee. Contrary to Google's assertions, Dooyong

Lee does not reside in Laguna Beach, California. Rather, Mr. Lee lives and works in South Korea

and no longer has any direct connection with California. Declaration of Dooyong Lee ("Lee

Decl.") ¶ 2. Mr. Lee's company, while maintaining a virtual address in California for business

purposes, does not maintain a physical presence or any documents or records in California. Id. ¶ 3.

Any relevant information Mr. Lee would have would be in South Korea, and in any case, Mr. Lee

too is willing to travel to Waco for trial. Id. ¶ 4.

        Stephen C. Beuerle, the prosecuting attorney for the '743 Patent, has no personal

recollection or documents related to the prosecution of the '743 Patent. Declaration of Stephen C.

Beuerle ("Beuerle Decl.") ¶ 3. Mr. Beuerle, having no discoverable information relevant to this

case, is thus irrelevant to the transfer inquiry. Nonetheless, Mr. Beuerle is willing to travel to

Waco for trial as well in the unlikely event that his testimony is required. Id. ¶ 4.




                                                       2
         Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 6 of 14




       Most importantly, at least one witness with potentially significant knowledge of relevant

facts to this case does reside in Texas. As explained in the accompanying Declaration of Mr. Pu,

a substantial prior licensing effort by InfoGation involved Hertz Rental Car and its facility located

in Dallas. Pu Decl. ¶ 3. A prominent role in that transaction was played by Michael Mouser, an

expert in GPS technology who at the time worked with Hertz on a navigation software application

that incorporated InfoGation's technology. Id. ¶ 4. Mr. Mouser now resides in Richardson, Texas,

which is slightly more than 100 miles away from Waco. Id. ¶ 5; see also Declaration of Matthew

C. Holohan ("Holohan Decl.") Exh. 1 (Mouser LinkedIn Profile); id. Exh. 2 (map from Richardson

to Waco). Mr. Mouser could potentially provide highly relevant testimony at trial concerning the

value of InfoGation's GPS technology as well as the GPS market and technology generally.

       In sum, no relevant non-party witnesses are based in California, no Google witnesses are

located in the Southern District of California, and at least one potential non-party relevant witness

is located in Texas. Google's assertions concerning the location of evidence and witnesses are

simply irrelevant or incorrect.

       B.      InfoGation's Prior Lawsuit in San Diego

       Google's motion includes a great deal of false accusations regarding InfoGation's motives

for bringing the case here rather than in InfoGation's previous forum. Google's innuendo should

be ignored.

       As an initial manner, the infringement allegations in the ZTE/HTC case are not relevant

here, as the defendants in that case were device makers rather than service providers like Google

is here. The events of the prior case are thus of limited relevance.

       Further, it is true that InfoGation chose San Diego initially and sought to keep the case

there rather than transfer it to the Western District of Washington. But there are myriad reasons




                                                 3
         Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 7 of 14




for that decision that Google ignores. First, at the time more evidence was present in San Diego

than it is today. In particular, Mr. Lee and his company were still located in Southern California.

Also, the proposed transferee forum in that case was the Western District of Washington, which

had less expertise in patent law than the Southern District of California. This Court's expertise in

patent law is at least comparable to that of the Southern District of California.

        Google also highlights InfoGation's prior assertions concerning the Southern District of

California's familiarity with the case. But this, too, is irrelevant. The prior case was filed four

years ago and thus transferring the case now would require just as much relearning by the court in

San Diego as would be necessary here. Apart from public records showing that InfoGation's prior

case proceeded in the Southern District of California, Google points to no evidence that the case,

if transferred to San Diego, would be assigned to the same judge assigned to the original case,

Judge Huff, or if assigned to Judge Huff, that she retains any familiarity whatsoever with

InfoGation or the '743 Patent.

        In sum, InfoGation's prior comments concerning the suitability of the Southern District of

California were made in a different time, under different circumstances, and have no bearing on

the present dispute. 1

III.    LEGAL STANDARD

        A district court may transfer a civil action to another district over the objection of the

plaintiff only if the movant can meet its heavy burden to show that the transferee venue is "clearly"

more convenient. Hammond Dev. Int’l, Inc. v. Google LLC, 1:20-cv-00342-ADA, 2020 WL



1
 Google attempts to make a great deal of the fact that InfoGation dismissed its prior suit following
Judge Huff's Markman order. As stated in InfoGation's Complaint, the prior Markman order is
nonbinding on the parties and InfoGation has reserved the right to seek different or additional
claim constructions in this case. Indeed, the prior claim constructions are of limited relevance
because the accused technology here is different from the accused products in the prior lawsuit.


                                                  4
         Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 8 of 14




3452987, at *1 (W.D. Tex. June 24, 2020). If the movant cannot show that the transferee venue

is clearly more convenient, the plaintiff’s choice of venue should be respected. Id. at *2; see also

In re Volkswagen of Am., Inc., 545 F.3d 304, 314 (5th Cir. 2008) ("When viewed in the context of

§ 1404(a), to show good cause means that a moving party, in order to support its claim for a

transfer, must . . . clearly demonstrate that a transfer is '[f]or the convenience of parties and

witnesses, in the interest of justice.'") (quoting 28 U.S.C. § 1404(a)). Courts may consider

undisputed facts outside the pleadings in resolving a transfer motion, but must draw all reasonable

inferences and resolve factual conflicts in favor of the non-moving party. Hammond, 2020 WL

3452987 at *2.

IV.    ARGUMENT

       A.        Private Interest Factors Weigh Against Transfer.

                 1.    The Relative Ease of Access to Sources of Proof Weighs Against
                       Transfer.

       InfoGation's headquarters in San Diego is irrelevant—Mr. Pu is willing to travel to Waco

for trial and Mr. Pu chose this forum. Mr. Lee is based in South Korea, not California, and Mr.

Beuerle has no discoverable information. These individuals too are willing to travel to Waco.

Further, InfoGation has identified another potentially relevant third-party witness—Mr. Mouser—

who is located in Texas and appears to be subject to process for attendance at trial. Finally, the

location of Google's documents is irrelevant. During discovery, InfoGation will need to take

evidence from Google witnesses where they reside, and thus the trial forum is irrelevant on this

point. Producing documents to InfoGation's counsel in Denver will be no more convenient for

Google if the case is transferred to San Diego. Further, the most relevant evidence is likely to be

Google's source code, which will likely be produced at the office of Google's counsel, hosted at a




                                                 5
         Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 9 of 14




third-party location convenient to InfoGation's expert, or made available for remote inspection.

The location of evidence considerations in this case weigh against transfer.

               2.     The Availability of Compulsory Process Weighs Against Transfer.

       Google cannot show that the availability of compulsory process favors transfer because

Google has not identified any material witnesses who could be compelled to testify in San Diego

but not Waco. Mr. Lee and Mr. Beuerle are willing to appear in Waco and thus compulsory process

is unnecessary. Dr. Li, having disassociated from InfoGation nearly a decade ago, is unlikely to

have significant testimony and in any case cannot be compelled to appear in the Southern District

of California because Los Altos is more than 100 miles away from San Diego. See Holohan Decl.

Exh. 3 (Map from San Diego to Los Altos). Mr. Mouser, on the other hand, can likely be

compelled to appear in Waco but not San Diego. This factor too then weighs against transfer.

               3.     The Cost of Attendance for Willing Witnesses Is Neutral.

       Mr. Pu is willing to travel to Waco, Mr. Beuerle and Dr. Li likely will not be asked to

appear at trial, and Mr. Lee will need to travel from South Korea to the U.S. regardless of where

trial occurs. Mr. Mouser, on the other hand, would likely prefer to travel to Waco instead of

California.

       Regarding Google's witnesses, "it is the convenience of non-party witnesses, rather than of

employee witnesses, however, that is the more important factor accorded greater weight." Parus

Holdings Inc. v. LG Elecs. Inc., No. 6:19-CV-00432-ADA, 2020 WL 4905809, at *6 (W.D. Tex.

Aug. 20, 2020) (internal quotations omitted). Thus, non-party witnesses such as Mr. Mouser and

Mr. Lee are more important in this consideration than Google's employees. Further, as discussed

above, it is far too early in the case to reach a definitive conclusion as to which of Google's

thousands of employees will testify at trial. And while Google cites the longer travel time to Waco

than to San Diego from the present locations of the witnesses it has identified, Google's witnesses


                                                6
        Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 10 of 14




will need to travel by air to attend trial in either San Diego or Waco regardless, and thus the relative

convenience is negligible. Google thus cannot clearly show that San Diego is more convenient for

its witnesses than Waco. This factor is thus neutral and does not support transfer.

                4.      Practical Problems Weigh Against Transfer.

        Google cannot identify any practical problems that favor transfer. Google focuses on the

alleged familiarity with the '743 Patent on the part of the Southern District of California. However,

InfoGation's prior case terminated nearly four years ago, and thus little familiarity with the patent

likely remains in that court. In any case, Google makes no showing that Judge Huff will in fact be

assigned this case if a transfer happens or if Judge Huff has any recollection of this case. Indeed,

since the past case concluded, Judge Huff has been assigned to 65 patent cases. See Holohan Decl.

Exh. 4 (Judge Huff Case Report). In light of these facts, it is highly unlikely she will remember

any relevant facts about the asserted patent.

        The cases on which Google relies for this point involved prior decisions that were much

closer in time to the motion to transfer. In Nidec Motor Corp. v. Broad Ocean Motor LLC, No.

2:15-CV-443-JRG-RSP, 2016 WL 776986 (E.D. Tex. Feb. 29, 2016), the transferee court had

construed the asserted patent less than two years earlier. Id. at *3. Similarly, in Bandspeed, Inc.

v. Acer, Inc., No. 2:10-CV-215-TJW, 2011 WL 3648453, at *1 (E.D. Tex. Aug. 15, 2011), the

transferee court had held a Markman hearing just five months before the transfer motion was

decided. Google has not cited a single case with the length of time present here, where the target

district has had nearly four years to lose its familiarity with the asserted patent, as has almost

certainly happened here. Nor is there any guarantee that the case would be assigned to Judge Huff

at all, even if Judge Huff could be said to retain familiarity with the '743 Patent. In short, the judge

assigned to this case, whether in this Court or San Diego, will need to expend just as many




                                                   7
        Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 11 of 14




resources to familiarize himself or herself with the patent and the issues in this case, and Google

has not shown otherwise.

       Further, Google's accusations of "forum shopping" are inaccurate. As explained above, the

circumstances under which InfoGation filed its prior lawsuit and defended its choice of forum

simply do not exist today. This is not surprising, as, again, the prior case was filed four years ago.

       Thus, this factor weighs against transfer.

       B.      The Public Factors Weigh Against Transfer.

               1.      The Administrative Difficulties Flowing from Court Congestion Weigh
                       Against Transfer.

       Google cites ten years' worth of statistics in an effort to compare median time to jury trial

in this Court and before Judge Huff. But this is the wrong comparison for several reasons. First,

as stated above, there is no guarantee that this case will be assigned to Judge Huff if the case is

transferred to the Southern District of California. The median time to trial in patent cases for all

of the Southern District of California for 2009 to the present is 2.3 years, just a few months less

than the 2.62 year figure that Google cites for this Court. See Holohan Decl. Exh. 5 (S.D. Cal.

Case Report). This difference is negligible.

       Further, the prior two years in this Court are more relevant than the past ten, as it has been

recognized that patent filings have risen significantly in this Court over the past two years. See,

e.g., Timothy Witherspoon, "Waco becoming hotbed for intellectual property cases with new

federal judge," Waco Tribune-Herald, Jan. 18, 2020 (Holohan Decl. Exh. 6). While this two-year

period of heightened patent filings has not yet yielded a significant data set from which median

time to trial can be derived, it is reasonable to conclude that this Court is moving patent cases

toward trial at least as swiftly, if not more swiftly, than the Southern District of California.

Google's ten-year view thus does not present useful comparison.



                                                    8
           Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 12 of 14




        This Court's expertise in patent cases has been well-recognized through increased filings,

and thus the Court's congestion factor also favors keeping this case here. At a minimum, this factor

is neutral.

                2.        The Local Interest is Neutral.

        The issues in this case are local neither to San Diego nor to Waco. The question is whether

Google—a global company headquartered in Northern California with a major presence in

Austin—infringes a patent held by a small San Diego company. Indeed, this Court has recognized

that "Google is 'local' in WDTX." Parus Holdings, 2020 WL 4905809, at *7. Neither court has

significant interest in the outcome of this litigation compared to the other. Thus, this factor is

neutral.

                3.        The Familiarity of the Forum with the Law is Neutral

        Google is correct that this Court and the Southern District of California are equally capable

of applying federal patent law. Google is incorrect, however, in asserting that the Southern District

of California has more familiarity with the issues in this case for the reasons discussed above. This

factor is thus neutral.

                4.        The Avoidance of Conflict of Laws is Neutral.

        Google is correct that this factor is neutral.

V.      CONCLUSION

        Google has fallen far short of the clear showing necessary to transfer this case to the

Southern District of California. Accordingly, for the foregoing reasons, InfoGation respectfully

requests that the Court deny Google's motion.




                                                   9
       Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 13 of 14




Dated: August 31, 2020                Respectfully submitted,

                                      By: /s/ Matthew C. Holohan
                                      Michael C. Smith (SBN 18650410)
                                      Siebman, Forrest, Burg & Smith LLP
                                      113 East Austin Street
                                      Marshall, TX 75670
                                      michaelsmith@siebman.com
                                      Telephone: 903-938-8900
                                      Facsimile: 972-767-4620
                                      Robert R. Brunelli (Admitted pro hac vice)
                                               rbrunelli@sheridanross.com
                                      Patricia Y. Ho (Admitted pro hac vice)
                                               pho@sheridanross.com
                                      Matthew C. Holohan (Admitted pro hac vice)
                                               mholohan@sheridanross.com
                                      SHERIDAN ROSS P.C.
                                      1560 Broadway, Suite 1200
                                      Denver, CO 80202
                                      Telephone:      303-863-9700
                                      Facsimile       303-863-0223
                                      litigation@sheriddanross.com

                                      Attorneys for Plaintiff InfoGation Corporation




                                     10
        Case 6:20-cv-00366-ADA Document 34 Filed 08/31/20 Page 14 of 14




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2020, I electronically filed the foregoing Plaintiff

InfoGation Corporation's Opposition to Defendant Google LLC's Motion to Transfer Under

28 U.S.C. § 1404(a) with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.




                                               /s/ Matthew C. Holohan
                                               Matthew C. Holohan (Admitted pro hac vice)
                                                        mholohan@sheridanross.com
                                               SHERIDAN ROSS P.C.
                                               1560 Broadway, Suite 1200
                                               Denver, CO 80202
                                               Telephone:     303-863-9700
                                               Facsimile      303-863-0223
                                               litigation@sheridanross.com




                                                  11
